Title: From Thomas Jefferson to Stephen W. Johnson, 13 March 1805
From: Jefferson, Thomas
To: Johnson, Stephen W.


                  
                     Washington Mar. 13. 05.
                  
                  Th: Jefferson presents his compliments to mr Johnson & acknoleges the reciept of his letter in the moment of his departure on a short visit to Monticello. it cannot but be gratifying to him to find his name connected with useful things, and entertains a due sense of mr Johnson’s favorable opinion, in proposing to him a dedication which cannot but be flattering to him. he asks leave to enter his name as a subscriber. 
               